Citation Nr: 0705491	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
intervertebral disc disease syndrome (IVDS) of the lumbar 
spine, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to an increased disability rating for 
service-connected IVDS of the lumbar spine, currently rated 
as 40 percent disabling, and entitlement to a TDIU.

This matter was previously before the Board in August 2005 at 
which time it was remanded for additional evidentiary 
development and to provide the veteran with a VA orthopedic 
examination in accordance with VA's duty to assist.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

The Board notes that the veteran was originally represented 
by Mr. Richard A. LaPointe, Esq.  However, in March 2006, the 
veteran was notified by VA that a Termination of Power of 
Attorney had been received by that representative, and he 
reported that he was no longer representing the veteran.  
Subsequently, the veteran has not appointed any other 
representative, and he is therefore unrepresented for 
purposes of this appeal.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability is currently manifested 
by significant limitation of motion and pronounced symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, and other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

2.  The veteran's low back disability is not productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

3.  The veteran's low back disability is not productive of 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine.


CONCLUSION OF LAW

The schedular criteria for a 60 percent disability rating for 
a low back disorder characterized as IVDS are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (67 
Fed. Reg. 54,345 (Aug. 22, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in a September 2003 letter, prior to the 
initial decision on the claims in January 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met in this case.

The four content requirements have also been satisfied.  The 
letter fulfilled the first content requirement by informing 
the veteran that to substantiate his claim for an increased 
rating, the evidence must show that his service-connected 
condition has gotten worse.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO instructed the veteran to submit the following: evidence 
showing an increase in the severity of his service-connected 
disability, including medical treatment records and lay 
statements regarding observable symptomatology; the dates and 
places of treatment received at VA facilities; sufficient 
identifying information regarding other records the veteran 
would like the RO to obtain on his behalf; and a completed 
release form to allow the RO to obtain private medical 
records.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain relevant 
records held by any federal agency, including medical records 
from the military and VA; that VA would assist him in getting 
identified private medical and employment records if the 
veteran executed the necessary release forms; and that VA had 
requested a medical examination to assess his disability.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to his claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The veteran was instructed to submit medical or other 
evidence relevant to his claim, and the RO told him, "It's 
still your responsibility to support your claim with 
appropriate evidence."
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, in March 2006, the veteran was 
provided with notice of the type of information and evidence 
needed to substantiate his claim for an increased disability 
rating, but he was not provided with pre-decisional notice of 
the type of evidence necessary to establish an effective date 
when an increase is granted.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence supports the 
appellant's claim for an increased rating, should he have 
reason to question the appropriate effective date to be 
assigned, he is advised that he may file an appeal as to this 
specific matter.

The duty to assist the veteran has been satisfied in this 
case.  Service, VA, and private medical records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claim.  The veteran was 
provided with VA compensation and pension (C&P) examinations 
in October 2003 and May 2006.  In accordance with the Board's 
August 2005 Remand, the RO contacted the veteran by letter in 
February 2006 and requested that he complete attached release 
forms to enable the RO to obtain private medical records from 
Dr. D.L. and a "nerve specialist" at Marymount Hospital.  
The RO never received completed release forms from the 
veteran, and in a telephone conversation in April 2006, the 
veteran reported to the RO that he never saw any specialist 
at Marymount.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.

Background

In September 2003, the veteran filed an increased rating 
claim for his service-connected back condition and a claim of 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).

In February 2003, the veteran underwent a private MRI of his 
lumbar spine.  He complained of chronic low back pain with 
poly radiculopathic symptoms, greater on the left than the 
right.  Based upon a review of the MRI, Dr. R.S. found: L3-4 
degenerative disc disease with annular bulging, endplate 
spondylosis, and facet arthrosis with bilateral foraminal 
stenosis and mild impingement upon the bilateral exiting L3 
nerve roots; L4-5 severe central canal, lateral recess, and 
foraminal stenosis secondary to degenerative disc disease, 
endplate spondylosis, and facet arthrosis with neural 
compression of the exiting L4 nerve root, impingement upon 
the exiting L4 nerve root, and compression of the bilateral 
descending L5 nerve roots; and L5-S1 degenerative disc 
disease with endplate spondylosis, annular bulging, facet 
arthrosis and a superimposed posterior central to left 
paracentral disc protrusion, the combined processes of which 
resulted in neural compression of the bilateral exiting L5 
nerve roots with impingement upon the bilateral descending S1 
nerve roots.

VA rheumatology clinic notes dated in April 2003 indicate the 
veteran complained of gradually worsening low back pain over 
the years, ranging in intensity from 4/10 to 10/10 when 
sitting, standing, or walking for too long.  The veteran 
reported the following: after standing for 10 minutes, his 
hip muscles give out and he collapses due to pain and 
numbness; squatting relieves the pain; the pain wakes him up 
at night; he cannot lay on his sides; he takes Tylenol for 
pain relief; he experienced some tingling in his feet which 
was relieved by physical therapy; and he does not have loss 
of sensation in his feet.  On physical examination, the 
veteran was noted to have tenderness to palpation directly 
over L1-L5; no radiation or paraspinal tenderness; skin and 
soft tissues of back indented over lumbar spine; no surgical 
scar or spinal deformity; when sitting, iliopsoas strength is 
3/5 bilaterally; the veteran gives way due to increase in 
back pain rather than loss of muscle strength; left is weaker 
than right; upper extremity strength is 5/5, symmetric; the 
veteran walks with a cane, favoring his left side; and his 
gait is fairly even and stable.  The examiner provided an 
assessment of degenerative disc disease and arthritis in the 
lumbar spine; long-standing; relieved with change of 
position.

VA rheumatology clinic notes dated in June 2003 show the 
veteran again sought treatment for long-standing low back 
pain.  The veteran described low back pain that radiated down 
his left leg to his left foot; no weakness; positive 
numbness; increased pain when he starts walking or standing, 
rated as 6/10; and pain relieved by Tylenol down to 4/10.  On 
physical examination, motor groups were 5/5; knee and ankle 
reflexes could not be elicited bilaterally; no sensory 
deficits; and no spinal tenderness or paraspinal muscle 
spasm.  X-rays taken of the lumbar spine in April 2003 were 
reviewed and showed disk space narrowing at L4-5 and L5-S1 
and ivory-like vertebra at the L5 level and at that time, the 
examiner noted the possibilities of Paget's disease, 
sclerotic metatstases, or chronic low-grade infection.  An 
assessment was provided of mild degenerative joint disease of 
the lumbosacral spine.  An addendum in June 2003 noted 
longstanding diffuse low back pain without focal neuron 
deficit on exam; sclerotic vertebrae on lumbosacral spine x-
ray; rule out Paget's disease; rule out malignancy; and x-
rays otherwise show only mild osteoarthritis consistent with 
age and body habitus.

In July 2003, VAMC behavioral medicine progress notes 
indicate the veteran reported difficulty with daily 
activities due to pain in his hips, knees, and back, and is 
not able to stand to wash dishes.  The veteran stated he 
engages in intermittent exercise, including swimming and 
jogging three times per week, but is hindered due to lack of 
transportation to his gym.

In September 2003, VA orthopedic clinic notes indicate the 
veteran complained of longstanding back pain and trouble 
walking due to the pain, as opposed to weakness.  On physical 
examination, there was paraspinal tenderness to the lower 
lumbar spine; no neurological deficit; 5/5 strength 
bilaterally in the extensor hallucis longus, dorsiflexion, 
plantar flexion, knee extension, knee flexion, and hip 
flexion; no evidence of hyperreflexia noted bilaterally; no 
numbness or sensory deficit bilaterally; and previous x-rays 
showed arthritic changes in L4-L5 and L5-S1 with the 
formation of osteoarthritic osteophytes.  The examiner 
documented that the veteran was 300+ pounds.  The examiner 
did not provide a diagnosis, but noted that a significant 
amount of weight loss would likely result in a significant 
amount of symptomatic relief.

A VA orthopedic examination was conducted in October 2003.  
The veteran reported the following: progressive chronic back 
pain since the 1950s; arthritis and vertebral disk syndrome, 
but no surgery; that he has been out of work since 1975; that 
he spends a lot of time in a wheelchair, but can get around 
his house with a cane; that he has gained excessive weight 
since quitting work; that he takes Tylenol for the pain, but 
cannot take other medications due to kidney problems; that he 
encounters problems with normal daily activities such as 
getting in and out of bed and using the restroom; he 
occasionally gets a little bit of leg pain, but mostly spine 
orientated pain.  The VA examiner found the following: the 
veteran was in a wheelchair, but was able to stand and get 
around in the examination room using a cane for support; 
tenderness, soreness to palpation across the back; no 
increased kyphosis or scoliosis; limited motion with forward 
flexion only 40/90 degrees, and bend and rotation 20/30 
degrees; pain on motion; tenderness on motion; some muscle 
spasm; no fixed ankylosis deformity; the veteran had 
difficulty holding on for support; he could raise onto his 
toes and heels; hypoactive, but equal reflexes; little bit of 
decreased sensation in the lateral aspect of the left leg and 
left thigh; negative straight leg raising; no gross motor 
weakness; some motion affected by body habitus due to 
excessive weight gain.  The veteran was provided with a 
diagnosis of intervertebral disk disease.  

VA records indicate that when seen in November 2003, the 
veteran was treated for decreased functioning due to back 
pain with radiation to the toes, and obesity.  VA 
rheumatology records show that the veteran was seen in 
January 2004 at which time he complained of chronic low back 
pain radiating to the left leg sometimes.  There was evidence 
of marked osteoarthritis of the lower spine with a prominent 
decrease in disc space at L4-5 and L5-S1 (X-ray films of 
April 2003).  Percocet was started at that time to control 
pain.  Physical therapy records dated March 2004 indicate the 
veteran was fitted for a rollator walker and was recommended 
to attend aquatic therapy for his back pain with record 
showing attendance in August 2004.  A July 2004 record 
indicates that the veteran had received a walker which was 
helping his ambulation.  Records dated in August 2004 reflect 
that the veteran requested to be involved with the pool 
therapy program.  A September 2004 record indicates that he 
was performing the pool program with supervision and no 
complications.  X-rays of the lumbar spine in October 2004 
redemonstrated abnormal findings in the lower lumbar spine 
with interval mild decrease/compression deformity of L4 
vertebral body.  When seen in July 2005, chronic low back 
pain and severe lumbosacral degenerative joint disease was 
noted.  An August 2005 record indicates that the veteran was 
swimming at Bally's gym; but that exercise was limited due to 
his osteoarthritis.  

In September 2005, VAMC records show the veteran sought 
treatment for chronic low back pain and bilateral knee pain; 
being stabilized on multiple medications for pain including 
methadone and Percocet.  X-rays films of the lumbar spine 
taken in September 2005 showed stable degenerative changes of 
the lumbar spine with disc degeneration at L4-L5 and L5-S1.  
On physical examination, the veteran ambulated with aid of 
walker.  Evaluation revealed 5/5 strength in lower 
extremities bilaterally; no appreciable patellar or Achilles' 
reflexes; negative straight leg raise bilaterally without 
colnus; sensation is grossly intact to light touch.  
Assessments of low back pain/lumbar arthritis were made.  
When seen by VA in January 2006, he was ambulating with a 
rolling walker.  In April 2006, VA records indicate the 
veteran was taking Percocet and methadone to treat his pain 
from lumbar spine osteoarthritis and limited motion.  

In May 2006, the veteran received a VA C&P spine examination.  
The claims folder was available and reviewed by the examiner.  
The veteran reported the following: progressive back injury 
beginning in the 1950s; degenerative disk disease at L4-L5; 
no surgery; limited endurance; increased pain on repetitive 
use and during weather changes; left leg pain; utilization of 
a back brace, a walker, a cane, and for distance, a 
wheelchair; and that he has been disabled from his normal 
occupation.  On physical examination, the veteran was noted 
to be in a wheelchair, but was able to stand with support; no 
increased kyphosis or scoliosis; tenderness and soreness and 
pain to palpitation; forward flexion to 45 degrees; extension 
to 0 degrees; lateral flexion to the right and left to 15 
degrees; lateral rotation to the right and left to 15 
degrees; no change noted on repetition; no other flare-ups 
noted; painful motion, muscle tenderness across the lumbar 
spine; some decreased sensation of the left leg as compared 
to the right; side reflex is normal; equal strength in both 
lower extremities; normal tone; no atrophy; no incapacitating 
episodes in the past year; past X-rays documented arthritic 
and intervertebral disk disease and no new films were taken.  
The veteran was provided with a diagnosis of degenerative 
disk disease, lumbar spine.  The examiner noted that due to 
back pain, limited motion and degenerative disc disease, the 
veteran had been prevented from working.  It was noted that 
he last worked in 1975. 

VA nursing notes dated May and July 2006 indicate the veteran 
reported ongoing low back pain rated as a 9 and described as 
aching, pinching, sharp, and throbbing.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the principal concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Such functional loss may also 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Id.; see DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995) (mandating consideration of functional loss due to 
pain on use or during flare-ups when rating a disability 
based upon the limitation of motion diagnostic codes).

With respect to joints in particular, an evaluation of 
disability shall address range of motion, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45; see Deluca, 8 Vet. App. at 207.  The intent 
of the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability 
and to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran's low back disability is currently assigned a 40 
percent evaluation, under Diagnostic Code (DC) 5293.  During 
the pendency of the veteran's appeal, substantive changes 
were made to that portion of the Rating Schedule that 
addresses evaluation of the spine. In 2002, the evaluation 
criteria for Diagnostic Code 5293, for intervertebral disc 
syndrome (IDS), were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2004).  The amendment was effective on September 23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004)).  An omission was then corrected 
by reinserting two missing notes.  See 69 Fed. Reg. 32,449 
(June 10, 2004).  The amendment and correction were made 
effective from September 26, 2003.

In increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  The veteran was notified of these 
regulation changes in the May 2004 Statement of the Case 
(SOC) and the July 2006 Supplemental Statement of the Case 
(SSOC).  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard, 4 Vet. App. 
at 393-94.

Under the old version of Diagnostic Code 5293, a 40 percent 
evaluation required severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief. A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to 
Sept. 23, 2002).

Under the new version of Diagnostic Code 5293, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under DC 5292, severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5292 (prior to Sept. 26, 2003).

Under Diagnostic Code 5295 (prior to Sept. 26, 2003), a 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
was revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

The current General Rating Formula for Diseases and Injuries 
of the Spine provides that:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or combined 
range of motion of the cervical spine limited to not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004), now codified at 38 C.F.R. § 4.71a 
(2006).

Where evaluation is based upon limitation of motion and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Having reviewed both sets of criteria pertaining to IVDS, the 
Board finds that the old criteria of DC 5293 are more 
appropriate for rating purposes and are the most favorable to 
the claim.  In this regard, the Board cannot identify any 
objective evidence which establishes or even suggests that 
the veteran has incapacitating episodes of IVDS having a 
total duration of at least six weeks during the past 12 
months, which would warrant a 60 percent evaluation under 38 
C.F.R. § 4.71a, DC 5293 (effective on and after Sept. 23, 
2002).  The May 2006 VA examiner stated that there had been 
no incapacitation in the last 12 months, and despite the 
veteran's contentions, the Board further observes that there 
are no treatment records associated with the claims file 
indicating that the veteran was prescribed bed rest by any 
physician.  Therefore, the Board finds that the veteran is 
not entitled to an increased evaluation under the rating 
criteria in effect as of September 23, 2002.  The Board also 
points out that neither of the old versions of DCs 5292 or 
5295 would provide an opportunity for an evaluation in excess 
of 40 percent, so they will not be applied in this case.

For the sake of completeness, the Board has also considered 
the evidence of record under the revised rating schedule that 
became effective on September 26, 2003; the Board also finds 
that under those criteria an evaluation in excess of 60 
percent is not warranted for the veteran's back disability.  
As previously discussed, the veteran does not have 
incapacitating episodes with a total duration of at least six 
weeks during the past 12 months.  In addition, the evidence 
of record does not indicate that the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine.  In this regard, there is no medical evidence 
diagnosing the veteran with ankylosis of the spine, and there 
are none of the previously mentioned symptoms indicative of 
unfavorable ankylosis.  In fact, the October 2003 VA 
examination found the veteran to have forward flexion to 40 
degrees and rotation of 20 degrees and the findings 
specifically indicated that there was no fixed ankylosis 
deformity noted at that time, nor was this subsequently 
clinically documented.  As such, the medical evidence of 
record does not show his spine to be fixed in flexion or 
extension.  Thus, the veteran is not entitled to an increased 
evaluation under the revised rating schedule that became 
effective on September 26, 2003.

Under the old criteria, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief.  38 C.F.R. 4.71a, DC 5293 (2002).

Having reviewed the record the Board believes that an 
increased evaluation is warranted based on the veteran's 
constant and severe back pain as well as neurological 
symptoms that he experiences such as muscle spasms, sensory 
loss, weakness, and radiating pain from the back into the 
legs.  According to the October 2003 VA examination report, 
muscle spasms were objectively demonstrated and evidence of 
decreased sensation of the left leg and thigh were noted.  
Painful motion was noted on the 2006 VA examination report 
and at that time again decreased sensation of the left leg 
was reported.  In addition, the 2006 VA examination report 
documents significantly impaired range of motion and X-ray 
films of the lumbar spine which revealed minimal degenerative 
changes.  Although it was noted in the 2006 VA examination 
report that strength was equal in both lower extremities; 
weakness is demonstrated by the notation that the veteran was 
able to stand but only with support.  The 2006 VA examination 
report also indicated that the veteran's back disability 
required assistive devices including a back brace, a walker 
and a cane, and for any distances a wheelchair.   

It is also clear from medical records dated from 2003 to 2006 
that the veteran experiences chronic pain often severe, with 
little relief, which has required the use of Percocet and 
Methadone for pain maintenance.  In very recent medical 
evidence of record dated in May and July 2006, it was 
documented that that the veteran was seen for complaints of 
back pain, assessed as a 9 on a scale of 10.  

Thus, it appears both that the veteran has both neurological 
symptoms consistent with the rating criteria for a 60 percent 
evaluation under DC 5293 (2002) and that those neurological 
manifestations are attributable to the service connected low 
back disability.  Therefore, having resolved all reasonable 
doubt in favor of the veteran, the Board concludes that the 
neurological symptomatology experienced by the veteran, 
including muscle spasms, pain radiating to the legs, sensory 
loss, and weakness, are considered to be a manifestations of 
his service-connected low back disorder for the purposes of 
this decision.

Having found that the neurological symptoms present in his 
left lower extremity can be attributed to the service- 
connected low back disorder, the Board finds that the 
competent and probative evidence supports the assignment of a 
60 percent disability evaluation under the old criteria of DC 
5293.  In light of this evidence, the Board concludes that 
the severity and frequency of the veteran's symptomatology is 
sufficient to warrant a 60 percent evaluation under DC 5293, 
which contemplates pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy, 
including characteristic pain, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  This is the maximum disability rating available under 
that code.

The Board has considered assigning a separate disability 
rating for the veteran's low back disorder under the criteria 
of 38 C.F.R. § 4.124a, DC 8520, which pertains to paralysis 
of the sciatic nerve.  However, because the old version of DC 
5293 already contemplates neurological involvement in the 
lower extremity, such a separate rating would effectively 
evaluate the veteran twice for the same manifestations of 
disability, which is prohibited under the rating schedule.  
See 38 C.F.R. § 4.14 (2006).

Nevertheless, the Board is permitted to consider whether an 
alternative disability rating is available under the criteria 
of DC 8520, because that code allows for a higher disability 
rating of 80 percent.  However, under that code, an 80 
percent evaluation is warranted for complete paralysis, which 
is present when the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or lost.  In this case, no 
clinical evidence has shown that the neurological symptoms 
related to the low back disability are so severe as to 
prevent any active movement of the muscles below the left 
knee.  

The Board further finds that a separate disability rating is 
not warranted on any other basis because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability that is 
related to his service-connection back disability.  The 
medical evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  Therefore, the Board 
concludes that the veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman v. Brown, 6 Vet. 
App. 125, 126 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 
supra.  As a result of the present decision, the veteran is 
now evaluated as 60 percent disabled under the old criteria, 
which is the maximum disability rating available under DC 
5293.  For this reason, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 no longer apply.  See Johnston v. Brown, 10 Vet. 
App.80, 85 (1997) (holding that, if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

In summary, the Board concludes that the competent and 
probative evidence of record supports the assignment of a 60 
percent evaluation for the veteran's low back disorder under 
the old criteria of DC 5293, and to that extent the appeal is 
granted.


ORDER

Entitlement to an increased evaluation, 60 percent, for a low 
back disorder is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.


REMAND

Having granted a 60 percent evaluation for the veteran's low 
back disability (IVDS), the Board believes that a remand is 
warranted in this case in order to obtain evidence that 
addresses the veteran's impairment relative to employability 
attributable to his service-connected IVDS and right ankle 
tenosynovitis, only.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).  The VCAA also requires that the veteran be 
informed about the information and evidence that VA will seek 
to provide and the information and evidence the veteran is 
expected to provide, and it requires that VA request or tell 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does appear that the veteran has 
been adequately notified of the VCAA in connection with his 
current TDIU claim.  In this regard, the record contains 
letters dated in September 2003 and February 2006, which 
discuss the provisions of the VCAA and what evidence is 
necessary to establish an increased rating.  It appears that 
the February 2006 letter also notified the veteran as to what 
evidence is necessary to substantiate his claim for 
entitlement to TDIU.  The Court has indicated that such 
specific notice is required to comply with the VCAA and the 
Board believes that this has been accomplished.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was generally provided with 
notice of the type of evidence necessary to establish an 
effective date for the issue on appeal in correspondence 
dated in March 2006.  However, the Board requests that in 
conjunction with this remand, the veteran be issued proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs him of the type of evidence that is needed to 
establish an effective date and the criteria involved in 
assigning an effective date if TDIU is awarded.

In addition, the Board notes that the veteran was afforded a 
VA medical examination in May 2006.  At that time, the 
examiner recorded that due to back pain, limited motion and 
degenerative disc disease, the veteran has been prevented 
from working.  It was noted that he last worked in 1975.  It 
appears that these statements represent a statement of 
history provided by the veteran, as opposed to a medical 
opinion, inasmuch as the examiner did not actually address 
whether the veteran's service-connected disabilities, solely, 
rendered him unemployable.  As such, the medical evidence 
does not include a medical opinion discussing the veteran's 
employability.  Therefore, the Board finds that a medical 
opinion is necessary for the purpose of determining whether 
the veteran is unable to secure or follow a substantially 
gainful occupation solely as a result of service-connected 
disabilities.  In this regard, the Board notes that the 
veteran has several fairly serious non-service connected 
conditions, including: hypertension, diabetes with 
complications, peptic ulcer disease and hypothyroidism.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should insure that the veteran 
is sent a VCAA letter in connection with 
his claim for TDIU.  The letter should 
inform him of the information and 
evidence that is necessary to 
substantiate the claim for TDIU; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the TDIU claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should schedule the veteran 
for another VA examination by the May 
2006 VA examiner or, if he is 
unavailable, by another suitably 
qualified VA examiner for an opinion as 
to the veteran's employability.  That 
physician should be requested to review 
all pertinent records associated with the 
claims file and to comment on the effect 
of the veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities, alone, 
are of such severity to result in 
unemployability.  In this regard, the 
examiner is advised that the veteran's 
service-connected disabilities consist 
of: a low back disability, characterized 
as IVDS (60%) and right ankle 
tenosynovitis (0%); his non service-
connected disorders include: 
hypertension, diabetes with 
complications, peptic ulcer disease and 
hypothyroidism.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history, 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.



When the development requested has been completed, the TDIU 
claim should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  The purpose of this REMAND is to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


